44 U.S. 693 (1845)
3 How. 693
JOHN McDONOGH, PLAINTIFF IN ERROR,
v.
LAURENT MILLAUDON AND OTHERS, DEFENDANTS.
Supreme Court of United States.

*701 Jones and Meredith, for the plaintiff in error.
Coxe and William Cost Johnson, for the defendants in error.
*704 Mr. Justice CATRON delivered the opinion of the court.
The question in the Supreme Court of Louisiana was one of boundary. The court passed on the grant to Dupard only, and not on the opposing claim: if the lines of the former did not open in their production from the Mississippi, towards Lake Maurepas, then the land claimed under Millaudon's title was not embraced by Dupard's grant, and no necessity existed for the examination of Millaudon's. Dupard's was made in 1769, "for thirty arpens of front to the river Mississippi, upon the whole depth that shall be found, unto Lake Maurepas, of the land where heretofore were two villages of the Collapissa savages; to take from the plantation of one Allemand, unto its junction with that of a person named Joseph Lacombe." The front being ascertained, the court below held that the extension back must be on parallel lines. As this construction excluded the land claimed by Millaudon, it ended the controversy in his favour.
Did this final judgment draw in question the construction of a treaty or statute of the United States; or of an authority exercised *705 under the same: and was the decision against the validity of either; or against the title, or right set up or claimed under either? If these questions are answered in the negative, it follows we have no jurisdiction to re-examine, or reverse the judgment under the 25th section of the Judiciary Act; as no other error is within the cognisance of this court.
1. The treaty with France, of 1803, gave no further sanction to the boundary of McDonogh's title than it had by the grant; in respect to its validity, the decision of the state court supported the claim to the same extent that the treaty protected it, and therefore the decision was not opposed to the treaty. A question partly involving this consideration was adjudged in The City of New Orleans, v. De Armas, 9 Peters, 225, to which we refer.
2. Was the decision of the Supreme Court of Louisiana opposed to any act of Congress? Dupard's grant was completed as early as 1769, and presented to the register and receiver as a complete title; was thus reported on by them to the General Land-office, and by that department the report was laid before Congress; it is as follows:
"No. 406.
"John McDonogh & Company claim a tract of land situated in the county of Acadia, on the east shore of the river Mississippi, sixteen leagues above New Orleans, containing thirty-two arpens front, with a depth extending as far as Lake Maurepas.
"This tract of land has formerly been claimed before the board of commissioners, and, the depth extending beyond forty acres, rejected by them, for want of evidence of title; but the claimant has since produced a complete French title to the whole quantity claimed, in favour of Pierre Delille Dupard, (under whom he claims,) dated 3d day of April, 1769."
On the report at large, embracing many claims, Congress proceeded; and by the act of May 11th, 1820, declared, "that the claims to lands within the eastern district of Louisiana, described by the register and receiver of said district in their report to the commissioner of the General Land-office, bearing date the 20th day of November, 1816, and recommended in said report for confirmation, be, and the same are hereby confirmed, against any claim on part of the United States."
McDonogh's claim, No. 406, is of class first, species first, in the report, including twenty-one grants, of which the register and receiver say: "All the preceding claims, being founded on complete titles, are in our opinion confirmed by law." 3 Am. State Papers, 255. This is explained in page 267, where it is again said: "Those claims which are found under species first of the first class, being founded on complete grants of former governments, we think are good in themselves on general principles, and therefore require no *706 confirmation by the government of the United States to give them validity."
Many incomplete titles were recommended for confirmation, and confirmed by Congress, but in these cases the former governments had not parted with the ultimate interest in the land, and the fee was transferred to the United States by the treaty, with the equity attached in the claimant, which equity was clothed with the fee by the confirming act. The perfect title of McDonogh being clothed with the highest sanction, and in full property, on the change of governments an assumption to confirm it would have been pregnant with suspicion that it required confirmation by this government, in addition to the general law of nations and the treaty of 1803, which secured in full property such titles. That the grant stands recognised as complete and valid against the United States, and any one claiming under them, by the proceedings had before the register and receiver and by Congress, we have no doubt; further than this, the government has not acted on it. In such sense similar titles have been treated, as will be seen by the two acts of May 8th, 1822  the first confirming lots in the town of Mobile and claims in West Florida; the second, sanctioning the reports of the registers and receivers of the land-offices at St. Helena Court House and at Jackson Court House, in the districts east and west of Pearl river; in regard to which reports, Congress says: That all complete titles (reported on as such) be, and the same are, recognised as valid and complete against the United States, or any right derived under them.
But in McDonogh's case, as in other similar ones referred to above, the recognition extended only to the boundaries the grants themselves furnished, according to their landmarks, and true construction under the local laws in virtue of which they were obtained.
3. To overcome this objection, it is insisted, on the part of the plaintiff in error, that McDonogh & Company filed plans of survey and descriptions of the land with the register and receiver, and especially that of F.V. Potier, as part of their title, giving the boundaries as they were claimed before the Supreme Court of Louisiana; that these were confirmed by Congress; that the confirmation, to the extent it was made, is binding on the United States, as the opposing claim of Millaudon was not drawn in controversy below, and the lands claimed treated as unappropriated, by individuals.
If the fact assumed was true, that the plans and descriptions had been confirmed, and boundary given to the title according to them by the United States, then the decision would be opposed to the confirmation, and jurisdiction exist in this court.
There can be no doubt such plans and descriptions were filed and recorded in due time, but no evidence is found in the record that the register and receiver acted on them, or that they were presented to Congress even as documents accompanying the report; if they were, it is manifest that they were disregarded, for two reasons: *707 first, because Congress did not assume the power to deal directly with this title at all; and, secondly, because the report had reference singly to the face of the grant, regardless of private surveys made subsequent to its date, at the instance of the successive owners.
The state court held McDonogh's title to be valid to every extent that it has been recognised by the United States, and only applied the local laws of Louisiana in its construction, so far as they had a controlling influence on the manner in which the side lines should be extended from the Mississippi river towards Lake Maurepas; and as, in so doing, neither the treaty of 1803, nor any act of Congress, or authority exercised under the United States, was drawn in question, this court has no jurisdiction to revise the decision of that court; for which reason, the cause must be dismissed.
The clerk of the Supreme Court of Louisiana issued the writ of error, and one of the judges of that court signed the citation; and, on the ground that such writ could not remove the record, it was moved on a former day of the term to dismiss the cause. It has been here for two terms; a writ of certiorari has been sent down, at the instance of the defendant in error, in whose behalf the motion is made, to complete the record; he now moves to dismiss for the first time, and we think he comes too late. If errors had been assigned by the plaintiff here, and joined by the defendant, no motion to dismiss for such a cause could be heard; and as no formal errors are usually assigned in this court, and none were assigned in this cause, we think the delay to make the motion is equal to a joinder in error, even if the clerk of the Supreme Court of Louisiana had no authority to issue the writ, on which we at present express no opinion.